Citation Nr: 0123960	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-01 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for a nervous 
disability characterized as emotional stress.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from May 1969 
to July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

In July 2001, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  

This decision will address the issue of entitlement to 
service connection for a nervous disability characterized as 
emotional stress.  The issue of entitlement to service 
connection for a back injury will be addressed in the remand 
that follows this decision.   


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The record is silent for any medical evidence of a 
nervous disability characterized as emotional stress in 
service, or a finding of emotional stress after service.  
Neither has the veteran's claimed emotional stress been 
associated with any incident of military service, and there 
is no medical evidence suggesting the possibility of such a 
relationship.


CONCLUSION OF LAW

A nervous disability, characterized as emotional stress, was 
not incurred in or as a result of any incident of active 
military service.  38 U.S.C.A. § 1110 (West 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 
U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (now codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter. 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.

The veteran's service medical records are negative for a 
complaint, diagnosis or treatment of an emotional problem.  
His July 1970 separation examination report shows no 
pertinent abnormality.  

Private medical records of treatment of the veteran from 1972 
to 1993 from the Government of the District of Columbia 
Metropolitan Police Department, the Washington Hospital 
Center, Greater Southeast Community Hospital, and private 
physicians are of record.  None of these records shows 
treatment for an emotional disability.  

The veteran was examined by VA in September 1999.  The 
veteran reported that while in the United States Navy, there 
had been a fight involving a racial conflict.  He reported 
that he had not been involved, but that he was subsequently 
discharged from the military.  He noted that he had been 
subjected to abusive language from his superior officers who 
used racial slurs.  He reported that the officers were 
essentially getting all of the Black service people off of 
the ship after this event.  He stated that he was devastated 
by his unfair discharge from the military.  The veteran 
reported that he felt like a failure and lost confidence.  He 
noted that he had not sought or received any psychiatric or 
psychological treatment.  On examination, it was found that 
the veteran presented with a slightly depressed mood and that 
when talking about his discharge from the military, he became 
tearful and his affect was very sad.  He stated that he 
worked as a police officer for twenty years. He reported 
having periodic insomnia, but generally functioned adequately 
vocationally.  He stated that he was recently working for a 
security company.  He reported being happily married for 20 
years and that he enjoyed fishing and regular exercise.  
There was no Axis I diagnosis, and no Axis II diagnosis.  

The veteran testified before the undersigned Member of the 
Board in July 2001.  He reported that he was discharged from 
the military for something he did not do and that this causes 
him emotional stress.  He reported that he had not seen a 
psychiatrist for his emotional stress.  A complete transcript 
is of record.  

Upon consideration of entitlement to service connection, the 
Board notes that the veteran's service medical records are 
silent for complaints, treatment, or diagnoses related to an 
emotional disability.  Additionally, while the Board has 
reviewed private medical records of treatment of the veteran 
from 1972 to 1993 from the Government of the District of 
Columbia Metropolitan Police Department, the Washington 
Hospital Center, Greater Southeast Community Hospital, and 
private physicians, none of the records shows treatment for 
an emotional disability.  The Board also notes that the 
September 1999 VA psychiatric examiner found no Axis I 
diagnosis and he also did not find an Axis II diagnosis.  The 
examination report also reflects that the veteran reported 
that he had never sought or received any psychiatric or 
psychological treatment.  

Thus, the record is silent for any medical evidence to 
suggest that the veteran's claimed emotional disorder is 
associated with, or was incurred as a result of, active 
military service.  In the absence of such evidence, the 
veteran's claim of entitlement to service connection for a 
claimed emotional disorder must be denied.

Finally, the Board has considered the veteran's  written 
statements as well as the testimony that he offered before 
the undersigned in July 2001.  He has reported that he 
currently suffers from emotional stress as a result of 
service.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a nervous disability, 
his lay statements are of no probative value.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In light of the above, the Board concludes that service 
connection is not warranted and that a remand of this claim 
to the RO for further assistance is not warranted as there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  In this regard, the veteran has 
been informed by the RO in letters and in the Statement of 
the Case of the evidence necessary to support his claim.  The 
veteran has indicated that he has not had any treatment for 
his claimed disability.  Further, he has been examined by VA 
in conjunction with his claim, and no nervous or emotional 
disability has been diagnosed.  Further attempts to assist 
the veteran would be, in the Board's opinion, futile.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2099 (2000) (now codified as amended 
at 38 U.S.C. § 5103A).  


ORDER

Service connection for a nervous disability, characterized as 
emotional stress, is denied.  


REMAND

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Here, the record includes documentation of treatment 
for back complaints in service.  The Board notes that the 
veteran was seen during service in October 1969 for back 
pain.  Post-service private medical records show treatment 
for an injury to the cervical spine in 1974, and that he was 
treated for a back injury in February 1976 after a motor 
vehicle accident. He was also treated in November 1980 for a 
back injury and in June 1982 and August 1989 for neck and 
back injuries sustained in a motor vehicle accident.  The 
record also shows treatment in December 1993 for a back 
injury sustained when the veteran fell.  On VA examination in 
August 1999, and lumbar and cervical spine strain were 
diagnosed.  The record is silent as to any connection between 
the current back symptomatology and the veteran's service.

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  This obligation includes 
providing a medical examination when such an examination is 
"necessary" to make a decision on the claim, meaning that the 
record does not contain sufficient medical evidence for VA to 
make a decision. Veterans Claims Assistance Act of 2000 
(codified as amended at 38 U.S.C.A. § 5103A(d)). Although VA 
afforded the appellant a VA examination, that examination 
report did not address the key element missing from this 
case, that is whether the current symptomatology is related 
to the in-service complaint of back pain.  The case is 
REMANDED for the following development:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  With any necessary authorizations 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.    

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to determine 
the nature and etiology of any back 
disability.   The claims file and a 
complete copy of this remand must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner must state on the 
examination report that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiner must express an opinion as to 
the etiology of any back disability 
found, to include whether it is at least 
as likely as not that any such disability 
is related to the veteran's service 
including any incident thereof.  A 
complete rationale for any opinions given 
or conclusions drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.   Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



